Citation Nr: 0901206	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

In February 2008, the veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.  The matter was remanded for additional 
evidentiary development in April 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained by VA to 
the extent possible.

2.  Any current hearing loss is not shown to have had its 
onset during active service or for years thereafter.


CONCLUSION OF LAW

The veteran does not have hearing loss, to include 
sensorineural hearing loss, that was incurred in or 
aggravated by active service or that may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1).

A review of the record reveals there has been essential 
compliance with these mandates.  The veteran was informed by 
letters, to include a letter dated in May 2006, as to what 
the evidence had to show to support his claims and how VA 
would help him obtain evidence for the claim.  He was also 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  In September 2006 and May 2008 
he was informed as to the manner in which VA determines 
effective dates and increased disability ratings once service 
connection is assigned.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board by way of a hearing in February 2008.  It appears 
that all known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file, and the veteran does not appear to contend otherwise.  
The Board acknowledges that the veteran's service medical 
records are missing and appear to have been destroyed in the 
fire at the National Personnel Records Center in 1973.  The 
Board also notes that the veteran was accorded an authorized 
rating examination by VA in June 2008.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and no further action is therefore 
necessary to meet the requirements of the VCAA.

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service. 38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. § 
3.307(a)(2).  There is no statutory or regulatory provision 
to allow for an extension of a presumptive period.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Principi, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as a lay person, the veteran, his wife, 
or his representative, qualifies to opine on matters 
requiring medical knowledge, such as whether there is a 
causal relationship of any sort between any current 
disability and the veteran's active service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (A lay person is generally not 
capable of opining on matters requiring medical knowledge).

The Board points out that it has a heightened obligation to 
explain findings and conclusions and consider carefully the 
benefit of the doubt rule as the veteran's service records 
were destroyed while in the custody of the Government.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  There is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005) (The Court declined to apply an "adverse 
presumption" when records have been lost or destroyed while 
in Government control which would have required the VA to 
disprove a claim where a veteran did not demonstrate that 
either bad faith or negligent destruction of documents was 
implicated in the fire).

As noted, there are no service medical records available.  
Notwithstanding, post-service medical records do not refer to 
complaints or findings indicative of hearing loss for years 
following service discharge.  In this case, the veteran was 
initially diagnosed as having hearing loss and fitted with 
hearing aids in 1999, more than 40 years after his discharge 
from service.

In June 2008, he was accorded an authorized audiologic 
evaluation.  The claims file was reviewed by the examiner.  
The veteran submitted that during service he was a mechanic 
assigned to the artillery unit.  He was also trained on 
artillery.  Accordingly, he alleges that the aforementioned 
noise exposure resulted in his current hearing loss.  VA 
audiologic evaluation confirmed the presence of bilateral 
sensorineural hearing loss.  In light of his findings and a 
review of the record, the examiner was asked to provide an 
opinion as to whether it was at least as likely as not that 
any current bilateral hearing loss was causally related to 
service or any incident in service, including artillery noise 
exposure.  In response to the query, the examiner indicated 
that the issue could not be resolved without resorting to 
mere speculation.  In his rationale, the examiner further 
indicated that there was no way to determine if any hearing 
impairment may have been acquired during service.  He noted 
that the veteran's current hearing loss could just as easily 
be the result of post-service occupational and recreational 
noise exposure, as well as advancing age.  Additionally, he 
cited to a 1991 survey conducted by the U.S. Army, which 
reported that the majority of personnel who completed basic 
training, infantry training, and artillery training and had 
less than four years of service did not have hearing 
impairments meeting VA criteria for disability.  

A longitudinal review of the evidence shows no medical 
evidence of the veteran having hearing loss in service or for 
years thereafter.  Further, there is no medical evidence 
linking any current hearing loss to any incident to the 
veteran's active service.  To the extent the veteran is 
contending that he has experienced hearing loss since 
service, his contentions are outweighed by negative post 
service medical evidence, particularly a complete lack of 
medical evidence for years following service discharge.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period absence of complaints).   As noted 
above, the veteran's statements, standing on their own, are 
not sufficient to establish a relationship between any 
current hearing loss on the one hand and the veteran's active 
service many years earlier on the other.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Lay persons are not 
competent to offer medical opinions).

The Board is cognizant of heightened application on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  However, in the 
absence of any relevant medical findings indicating a causal 
relationship between hearing loss in the one hand and the 
veteran's service, the persuasive evidence is against the 
claim.









ORDER

Service connection for hearing loss is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


